Case: 18-15221       Date Filed: 08/03/2020      Page: 1 of 17



                                                                   [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 18-15221
                               ________________________

                          D.C. Docket No. 1:17-cv-22475-RNS


JULIAN DEPOT MIAMI, LLC,

                                                                       Plaintiff-Appellant,

versus

HOME DEPOT U.S.A., INC.,

                                                                    Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                      (August 3, 2020)

Before WILLIAM PRYOR, Chief Judge, ROSENBAUM, Circuit Judge, and
MOORE, * District Judge.

WILLIAM PRYOR, Chief Judge:


         *
         Honorable K. Michael Moore, Chief United States District Judge for the Southern District
of Florida, sitting by designation.
              Case: 18-15221     Date Filed: 08/03/2020   Page: 2 of 17



      This appeal requires us to interpret a lease executed by Home Depot, U.S.A.,

Inc., and the predecessor-in-interest of Julian Depot Miami, LLC. Home Depot

leased an undeveloped part of a retail center for a term of 20 years with four

options to renew. Although the parties allegedly entered the lease with the

expectation that Home Depot would build a retail store on the property and make

other associated improvements, the lease stated that Home Depot was not obligated

to build anything, including a retail store. But the lease imposed “economic

consequences” on Home Depot for not building a retail store, including increased

rent and the right of the landlord to terminate the lease. Home Depot built and

operated a retail store for several years before a fire destroyed it. Home Depot

razed the remains, decided not to rebuild, and paid increased rent accordingly.

Julian Depot construed the lease to require rebuilding and filed suit for a

declaratory judgment. Home Depot responded that when razing occurs due to fire,

it has the option to rebuild and the consequences for not rebuilding are increased

rent and the right of Julian Depot to terminate. The district court granted summary

judgment in favor of Home Depot. We affirm.

                                I. BACKGROUND

      Home Depot and Tallahassee Biscayne LLC executed a lease in 2006. Home

Depot leased the land from Tallahassee Biscayne for an initial 20-year term, with

the option to renew four times for five-year terms. The land was undeveloped


                                          2
              Case: 18-15221     Date Filed: 08/03/2020    Page: 3 of 17



when the parties entered the lease, but the lease provided Home Depot the option

to construct and operate a retail building. If Home Depot did not exercise that

option within a specified time, the lease imposed the “economic consequences” of

increased rent and the right of the landlord to terminate the lease.

      Home Depot completed construction of and opened a retail building in early

2008. Julian Depot acquired the property and the lease from Tallahassee Biscayne

in 2012. And in 2013, a fire caused significant damage to the store. The Miami-

Dade County Regulatory and Economic Resources Department concluded that the

damaged building created a safety risk and issued a notice that ordered the building

be repaired or demolished. After securing the necessary permits, Home Depot

razed the heavily damaged building and decided not to rebuild.

      Julian Depot interpreted the lease to require reconstruction of any

improvements made to the land but razed during the lease term. It also interpreted

the lease to extend at the end of the 20-year term automatically until Home Depot

completes reconstruction, with the ordinary increased rent penalties incurring.

Home Depot disagreed and interpreted the lease to provide it the option to rebuild

or to pay the ordinary increased rent penalties through the end of the 20-year term.

      Julian Depot filed suit in 2017 in a Florida court. It sought damages for

breach of contract and a declaratory judgment that Home Depot had to either

rebuild or continue paying increased rent through the end of the four five-year


                                           3
              Case: 18-15221     Date Filed: 08/03/2020    Page: 4 of 17



renewal options and for each year beyond that in perpetuity. But Julian Depot later

cabined its theory to requiring Home Depot to rebuild or continue paying increased

rent through the end of the four renewal options.

      Home Depot removed the action, 28 U.S.C. §§ 1441(a)–(b), 1332, and then

moved to dismiss the complaint. The district court granted the motion in part.

Because the breach-of-contract claim was not yet ripe, it dismissed that claim. But

it allowed the request for a declaratory judgment to proceed.

      The parties filed cross-motions for summary judgment. Although Julian

Depot argued the terms of the lease were unambiguous, it offered parol evidence if

the district court disagreed. The district court granted summary judgment in favor

of Home Depot. It concluded that the contract required Home Depot neither to

rebuild the retail store nor to continue paying increased rent, either indefinitely or

through the four renewal periods. The district court concluded that Home Depot

had the option to rebuild or to pay increased rent through the end of the initial 20-

year term. Because the terms of the lease were unambiguous, it refused to consider

Julian Depot’s parol evidence.

                           II. STANDARD OF REVIEW

       “Contract interpretation is a question of law and is subject to de novo

review.” Am. Cas. Co. of Reading, Pa. v. Etowah Bank, 288 F.3d 1282, 1285 (11th

Cir. 2002). We likewise review de novo a summary judgment. Sears v. Roberts,


                                           4
              Case: 18-15221     Date Filed: 08/03/2020     Page: 5 of 17



922 F.3d 1199, 1205 (11th Cir. 2019). Summary judgment should be granted “if

the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                 III. DISCUSSION

      “In a contract action, a federal court sitting in diversity jurisdiction

[ordinarily] applies the substantive law of the forum state.” Tech. Coating

Applicators, Inc. v. U.S. Fid. & Guar. Co., 157 F.3d 843, 844 (11th Cir. 1998);

Reisman v. Gen. Motors Corp., 845 F.2d 289, 291 (11th Cir. 1988). The parties

agree that Florida law governs. “In interpreting a contract under Florida law, we

give effect to the plain language of contracts when that language is clear and

unambiguous.” Equity Lifestyle Props., Inc. v. Fla. Mowing & Landscape Serv.,

Inc., 556 F.3d 1232, 1242 (11th Cir. 2009) (internal quotation marks omitted); see

also Solymar Invs., Ltd. v. Banco Santander S.A., 672 F.3d 981, 991 (11th Cir.

2012). Florida courts will conclude “that a phrase in a contract is ambiguous only

when it is of uncertain meaning, and may be fairly understood in more ways than

one.” Solymar, 672 F.3d at 991 (internal quotation marks omitted). But Florida

courts are careful “not to create confusion by adding hidden meanings, terms,

conditions, or unexpressed intentions.” Dear v. Q Club Hotel, LLC, 933 F.3d 1286,

1293 (11th Cir. 2019) (internal quotation marks omitted).




                                           5
              Case: 18-15221     Date Filed: 08/03/2020    Page: 6 of 17



      Julian Depot asks that we consider parol evidence to aid our interpretation of

the contract, even though it contends that the lease is unambiguous. We can

consider parol evidence only if an ambiguity exists in the contract. See id.

(explaining that Florida courts do “not resort to outside evidence” unless an

ambiguity exists (internal quotation marks omitted)); Solymar, 672 F.3d at 991.

And Florida courts apply interpretive canons before concluding an ambiguity

exists. See Beach Towing Servs. v. Sunset Land Assocs., 278 So. 3d 857, 861–62

(Fla. Dist. Ct. App. 2019) (using the series-qualifier canon to conclude a contract

was unambiguous and citing Antonin Scalia & Bryan A. Garner, Reading Law:

The Interpretation of Legal Texts § 19, at 147–51 (2012)); see also GEICO Marine

Ins. Co. v. Shackleford, 945 F.3d 1135, 1140 (11th Cir. 2019) (“That a provision is

complex and requires analysis for application does not automatically mean it is

ambiguous.” (internal quotation marks omitted)); Dear, 933 F.3d at 1298

(explaining that “ambiguity is not invariably present when a contract requires

interpretation” (internal quotation marks omitted)). Because no ambiguity exists,

we do not consider any parol evidence.

      Although both parties agree that the lease never obligated Home Depot to

construct a retail building in the first place, they disagree on what penalties apply if

Home Depot constructs a building and then razes it. Home Depot contends that

when razing is caused by a casualty, Article 10, “Damage or Destruction,”


                                           6
               Case: 18-15221      Date Filed: 08/03/2020   Page: 7 of 17



controls. Julian Depot contends that a combination of Article 10 and Article 8.9,

the latter of which is in an article entitled “Maintenance and Repairs;

Improvements,” controls. Because both parties agree that Article 10 controls at

least in part, we begin with it.

      Article 10 governs damage to or destruction of improvements by a casualty.

It contains two subsections, one governing damage or destruction occurring before

the last 18 months of the lease, and the other governing certain damage or

destruction occurring during the last 18 months of the lease. As to any casualty that

occurs before the last 18 months, Article 10.1 governs Home Depot’s rights

regarding rebuilding with the insurance proceeds and states that the ordinary rent

provisions continue unabated:

      10.1 Damage and Destruction to Premises. If the Retail Building or any
      of Tenant’s other improvements on the Premises are damaged or
      destroyed during the Term by a casualty loss, Tenant shall, at its
      election and at its expense, rebuild and restore the Retail Building and
      other Improvements pursuant to Section 8.2. above. Tenant shall have
      full use of and the right to apply any insurance proceeds available for
      such rebuilding and restoration. No such casualty or damage to or
      destruction or demolition of any of the Improvements shall affect
      Tenant’s obligation to pay Rent, including Additional Rent or any other
      sums required to [be] paid by Tenant hereunder. Tenant shall, within
      twenty-four (24) months from the date of such damage or destruction
      or within such shorter period of time as shall be reasonable, use all
      insurance proceeds to restore or cause restoration of all Improvements
      then existing on the Premises to as good a condition as existed prior to
      such damage or destruction and to an architectural design and
      appearance, harmonious with that which was destroyed or damaged,
      subject, however, to the terms of Section 8.2. above. This Lease shall
      continue in full force and effect with no abatement whatsoever of Rent,
                                            7
               Case: 18-15221     Date Filed: 08/03/2020   Page: 8 of 17



      including, without limitation, Additional Rents or any other sums
      required to [be] paid by Tenant hereunder.

      Article 10.1 applies because a fire caused the damage to the retail building.

See Casualty, Black’s Law Dictionary (8th ed. 2004) (“A serious or fatal accident.

A person or thing injured, lost, or destroyed.”). Julian Depot argues that the use of

“shall” throughout this Article means Home Depot “must” rebuild any retail

building damaged or destroyed by fire. Home Depot concedes that ordinarily

“shall” means “must,” but it argues that in this instance “shall” means “may” due

to the inclusion of the phrase, “at its election.”

      We agree with Home Depot that “shall” in the first sentence is better read as

“may.” “[T]he term ‘shall’ can be construed as ‘must’ or ‘may.’” Allstate Ins. Co.

v. Orthopedic Specialists, 212 So. 3d 973, 978 (Fla. 2017) (explaining that the

Tenth Edition of Black’s Law Dictionary “defin[es] ‘shall’ in relevant part as ‘will’

or ‘may’”). Context matters, id., and Florida law requires us to “give meaning to

each and every word [a lease] contains” if possible, Equity, 1243 F.3d at 1242. The

context of this lease establishes that this use of “shall” means “may.” We cannot

give “shall” a mandatory meaning here when it is joined with the clearly

permissive phrase “at its election.” See Election, Black’s Law Dictionary (8th ed.

2004) (“The exercise of a choice; esp., the act of choosing from several possible

rights or remedies in a way that precludes the use of other rights or remedies.”);

Election, Black’s Law Dictionary (11th ed. 2019) (same). To conclude otherwise

                                            8
              Case: 18-15221      Date Filed: 08/03/2020    Page: 9 of 17



would require us to read “at its election” out of the contract, which we cannot do.

See Scalia & Garner, Reading Law § 26, at 174 (“If possible, every word and every

provision is to be given effect . . . . None should be ignored . . . [or] given an

interpretation that causes it . . . to have no consequence.”).

      It is unsurprising that “shall” means “may” in this first sentence considering

that, with one exception, the parties incorrectly used “shall” throughout the

paragraph. See id. § 11, at 112 (lamenting that “drafters have been notoriously

sloppy with their shalls”). “As you read the [paragraph], remember that shall ought

to be replaceable by either has a duty to or is required to.” Id. If neither phrase can

replace “shall” seamlessly, then the usage of “shall” is incorrect. The second

sentence of the paragraph explains that Home Depot “shall have full use of and the

right to apply any insurance proceeds.” This sentence plainly conveys that Home

Depot has the right to the insurance proceeds, but it would be awkward to say that

it “[has a duty to or is required to] have full use of and the right to apply any

insurance proceeds.” Similarly, the third sentence states, “No such casualty . . .

shall affect [Home Depot’s] obligation to pay Rent.” It would make little sense to

say, “No such casualty . . . [has a duty to or is required to] affect Home Depot’s

obligation to pay rent.” Replacing the second “shall” in the fourth sentence or the

“shall” in the last sentence with “has a duty to” or “is required to” would create

similar issues. The same is true of the “shall” in the first sentence, for Home Depot


                                            9
              Case: 18-15221      Date Filed: 08/03/2020     Page: 10 of 17



cannot simultaneously “ha[ve] a duty to” or be “required to” rebuild, while also

being able to rebuild “at its election.” Instead, all these “shalls” are incorrect

usages that should really be replaced with “may” or “will” depending on the

context. Id. at 112–13 (providing examples of incorrect uses of “shall” where the

drafter really meant “will”).

      Julian Depot weakly points to the only correct usage of “shall” in this

paragraph to argue against reading “shall” as “may” in the first sentence. The

fourth sentence provides that Home Depot “shall, within twenty-four (24) months

. . . , use all insurance proceeds to restore” the retail building. This use of “shall” is

correct because it provides that Home Depot “has the duty to . . . use all insurance

proceeds to restore” the retail building. But to the extent this sentence creates any

tension with the necessarily permissive use of “shall” in the first sentence, we are

obligated to resolve it so that we do not read “at its election” out of the contract.

      The requirement to use insurance proceeds appears after the lease states that

Home Depot possesses the right to the “full use of . . . any insurance proceeds” to

rebuild, so the requirement that Home Depot “shall” use insurance proceeds to

restore the building is better read to require Home Depot, if it “elect[s]” to rebuild,

to use any insurance proceeds it obtains for the reconstruction. Keep in mind that

Julian Depot is a “loss payee[]” for any insurance benefits. The lease makes clear

that Home Depot has priority to use the payout if it elects to rebuild. If Home


                                            10
             Case: 18-15221     Date Filed: 08/03/2020    Page: 11 of 17



Depot chooses not to rebuild, then, as it concedes, the insurance proceeds must be

remitted to Julian Depot at the expiration of the lease, per the lease’s requirement

that title to all improvements pass to the landlord. In sum, under Article 10.1,

Home Depot had the option or “election,” not the obligation, to rebuild. Because it

did not rebuild, it is subject to the ordinary “economic consequences” of increased

rent and Julian Depot’s right of termination.

      The simultaneously executed “Restriction Agreement and Grant of

Easements” confirms our interpretation. See Pier 1 Cruise Experts v. Revelex

Corp., 929 F.3d 1334, 1340 (11th Cir. 2019) (“Under Florida law, documents

executed by the same parties, on or near the same time, and concerning the same

transaction or subject matter are generally construed together as a single contract.”

(alteration adopted) (internal quotation marks omitted)). In that Agreement, the

parties also described Home Depot’s obligations following a fire:

      13.1 Damage to Buildings. If any of the Buildings located on any Parcel
      are damaged or destroyed by fire or other cause, the Owner and Prime
      Lessee of such Parcel shall promptly cause either (i) the repair,
      restoration, or rebuilding of the Building so damaged or destroyed to a
      condition and an architectural style existing immediately prior to the
      damage or destruction, (ii) the rebuilding of a completely new Building
      (subject to the approval process set forth in this Agreement), or (iii) the
      razing of any damaged Building, the filling of any excavation, and
      performance of any other work necessary to put such portion of the
      Shopping Center in a clean, sightly and safe condition.

The Agreement allows Home Depot to “either” repair the damaged building up to

the original standards, rebuild a completely new building, subject to approval, or

                                          11
             Case: 18-15221     Date Filed: 08/03/2020    Page: 12 of 17



“raz[e]” the damaged building. That third option does not also require rebuilding.

The Agreement confirms that Article 10.1 does not impose a rebuilding

requirement, such that “shall” means “may” in the first sentence of Article 10.1 of

the lease.

      Any lingering doubt about the effect of Article 10.1 is removed by Article

7.3 of the lease, which states that nothing in the lease should be construed to

require Home Depot to construct anything, including a retail building. Indeed,

Article 7.3 provides, “Notwithstanding any provision contained herein or in any

other documents to the contrary, Tenant shall have no obligation to construct any

improvements upon the Premises or open or operate in the Premises.” Ordinarily

the use of a “notwithstanding” clause establishes that the next clause is to prevail

over any contradictory clauses. See Waverly 1 & 2, LLC v. Waverly at Las Olas

Condo. Ass’n, 242 So. 3d 425, 428 (Fla. Dist. Ct. App. 2018) (holding that a

“notwithstanding” clause “supersede[d]” any contrary language in the contract);

Cisneros v. Alpine Ridge Grp., 508 U.S. 10, 18 (1993) (“[T]he use of such a

‘notwithstanding’ clause clearly signals the drafter’s intention that the provisions

of the ‘notwithstanding’ section override conflicting provisions of any other

section.”); Scalia & Garner, Reading Law § 13, at 127 (“[T]he catch-all

notwithstanding is a fail-safe way of ensuring that the clause it introduces will

absolutely, positively prevail.”). Although Julian Depot asks that we limit the


                                          12
             Case: 18-15221     Date Filed: 08/03/2020    Page: 13 of 17



“notwithstanding” provision only to the initial decision to build, the provision itself

provides no such limitation. Cf. Land O’Sun Realty Ltd. v. REWJB Gas Invs., 685

So. 2d 870, 871–72 (Fla. Dist. Ct. App. 1996) (refusing to conclude that a

provision containing a “notwithstanding” clause overrode a conflicting provision

because to do so “would unacceptably render the [other provision] completely

superfluous”).

      Julian Depot’s only textual response is that Article 8.9 applies in addition to

Article 10.1, and Article 8.9 requires rebuilding. Article 8 governs “Maintenance

and Repairs; Improvements,” with Article 8.9 specifically governing “Alterations;

Demolition and Construction of Improvements.” Article 8.9 grants Home Depot

the right to construct any improvements it desires without consent of the landlord,

while simultaneously governing what happens if Home Depot razes an

improvement and then constructs a new one. As relevant, it allows Home Depot

“to raze or demolish any existing Improvements and to construct new

Improvements,” provided it complies with certain requirements, such as

“construct[ing] new Improvements” that are similar in value to the demolished

improvements and “substantially complet[ing] the new or replacement

Improvements” at least 180 days before the expiration of the lease. Failure to

“substantially complete[]” the improvement before the last 180 days causes the

lease to extend through “the next succeeding Option Term.” Julian Depot relies on


                                          13
              Case: 18-15221    Date Filed: 08/03/2020    Page: 14 of 17



this provision to argue that Home Depot must rebuild any improvement it razes

before the last 180 days of the lease term or extend the lease through the remaining

option terms until it does.

      As an initial matter, Julian Depot unpersuasively argues that Article 8.9

imposes a rebuilding requirement following any demolition of an improvement.

But reading a rebuilding requirement into Article 8.9 would unnecessarily conflict

with the ordinarily ironclad “notwithstanding” clause. See Scalia & Garner,

Reading Law § 13, at 126–28. Instead, Article 8.9 is likely better read to govern

what Home Depot must do if it chooses to raze and rebuild.

      In any event, even if Article 8.9 requires rebuilding after razing, the context

of Article 8, construed as a whole, makes clear that it governs run-of-the-mill

maintenance, demolition, and construction, and not demolition due to casualty. See

id. § 24, at 167 (“The text must be construed as a whole.”). In contrast to Article

10, entitled “Damage or Destruction,” the general title for Article 8—

“Maintenance and Repairs; Improvements”—and the specific title for Article 8.9—

“Alterations; Demolition and Construction of Improvements”—means that Article

8 provides the general requirements for Home Depot’s ordinary use of the

premises. See id. § 35, at 221 (“The title and headings are permissible indicators of

meaning.”). And the substance of Article 8 bears out that conclusion. For instance,

Article 8.1 requires Home Depot to keep the premises in good repair, and Article


                                          14
               Case: 18-15221     Date Filed: 08/03/2020    Page: 15 of 17



8.4(a) defines certain types of improvements that Home Depot “shall have the

right, but not the obligation, . . . to construct,” like the retail building. The whole

text makes plain that this provision applies when Home Depot chooses to raze an

existing improvement in the usual course of business, not when it is forced to do so

because of a casualty.

      Florida law provides that “where there are general and special provisions in

a contract relating to the same thing, the special provisions will govern its

construction over matters stated in general terms.” Ibis Lakes Homeowners Ass’n v.

Ibis Isle Homeowners Ass’n, 102 So. 3d 722, 728 (Fla. Dist. Ct. App. 2012)

(internal quotation marks omitted); accord Bystra v. Fed. Land Bank of Columbia,

90 So. 478, 480 (Fla. 1921). The lease contains an entire article governing what

happens when the premises are damaged or destroyed “by a casualty loss.” But a

separate article governs general maintenance and construction. Article 10 must

apply, and nothing in Article 10 references Article 8.9. Article 10.1 instead twice

references “Section 8.2.” But that section in its entirety reads, “Intentionally

Deleted,” and so does nothing to further Julian Depot’s interpretation. Article 10

references only the continued effect of the rent provisions, which provide for

increased rent and the landlord’s right to terminate in the event no retail building is

operational.




                                           15
              Case: 18-15221     Date Filed: 08/03/2020   Page: 16 of 17



      And were we to accept Julian Depot’s interpretation of Article 8.9 to require

Home Depot to rebuild after any demolition and its argument that both Articles 8.9

and 10 govern razing following a casualty, the lease would contain internal

contradictions. See Scalia & Garner, Reading Law § 26, at 174 (explaining that no

word should be interpreted “to have no consequence”); id. § 27, at 180 (“The

provisions of a text should be interpreted in a way that renders them compatible,

not contradictory. . . . Hence there can be no justification for needlessly rendering

provisions in conflict if they can be interpreted harmoniously.”). For example, the

alleged rebuilding requirement of Article 8.9 would conflict with or render

ineffective the “at its election” language of Article 10.1, and we are not to read out

terms if reasonably possible. See Equity, 556 F.3d at 1242. It would also conflict

with Article 10.2, which allows Home Depot to terminate the lease immediately,

provided it “raze[s] all unstable” parts of the improvement, if a certain amount of

damage occurs in the last 18 months. If we read Article 8.9 both to include a

rebuilding requirement and to govern razing following a casualty, then Home

Depot would simultaneously be allowed to terminate the lease immediately and be

required to extend the lease until it rebuilds.

      The most reasonable construction of the lease is that, at the very least,

Article 8.9 governs routine razing, while Article 10 governs razing following a




                                           16
             Case: 18-15221    Date Filed: 08/03/2020    Page: 17 of 17



casualty. And Article 10 provides Home Depot the option to rebuild or to face the

standard “economic consequences.” It chose the latter.

                              IV. CONCLUSION

      We AFFIRM the summary judgment in favor of Home Depot.




                                        17